Citation Nr: 1718999	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to September 1985.  He died in July 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2015, the Board remanded this matter for further evidentiary development.

As explained in the September 2015 remand, the Veteran requested a Board hearing with respect to this matter.  However, the Veteran passed away prior to the scheduling of his Board hearing.  The appellant was then substituted for the Veteran.  The appellant, however, stated that she did not wish to testify before the Board.

As a final preliminary matter, the Board notes that the matter of matter of entitlement to death pension benefits was referred to the agency of original jurisdiction (AOJ) in the September 2015 remand.  However, as this matter has still not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The weight of the evidence reflects that hepatitis C did not manifest during service and that hepatitis C is not related to active service.
CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hepatitis C are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated May 2008, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Separate notice is not required for the appellant, and the duty to notify is therefore satisfied.  See 38 C.F.R. 3.1010(f)(1) ("VA will send notice under § 3.159(b). . . to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.").

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.

Pursuant to the September 2015 remand, a medical opinion as to the etiology of the Veteran's hepatitis C was rendered.  Given that the examiner offered a cogent opinion, which was supported by an in-depth rationale, the opinion is adequate for determining the service connection issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also notes that substantial compliance with its past remand directive has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  To that end, as discussed above, a medical opinion regarding the etiology of hepatitis C was obtained.   Additional outstanding private treatment records and Social Security Administration (SSA) records were also obtained.  As such, the Board concludes that substantial compliance with the past remand directives has been achieved.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Specific to claims for service connection for hepatitis C, risk factors for transmission include the following: blood or blood product transfusion or organ transplant before 1992, or hemodialysis; tattoos, body piercing, and acupuncture with non-sterile needles; intravenous drug use; high-risk sexual activity (transmission risk is relatively low, but increases with multiple sexual partners); intranasal cocaine use; accidental exposure to blood by percutaneous exposure or on mucous membranes; and sharing toothbrushes or shaving razors.  In addition, despite the lack of any scientific evidence to document transmission of hepatitis C virus with air gun injectors, it is biologically possible.  See M21-1 VA Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section 1, Subsection 2.e (updated August 17, 2016).

Regarding the first element of service connection, it is not in doubt that the Veteran was diagnosed with hepatitis C during his lifetime.  

In service, in August 1984, the Veteran donated a unit of blood, and the recipient of the blood transfusion developed post-transfusion hepatitis.  The Veteran underwent a hepatitis panel in May 1985, the results of which reflected the HAV IgG antibody to be positive.  An interpretation of these results showed that the Veteran had had the hepatitis A infection in the past, but had recovered from this infection and was currently non-infective.  A June 1985 clinical pathology report reflects that results from the June 1985 liver panel revealed the serum glutamic-oxaloacetic transaminase (SGOT) level to be 39.  Based on his understanding of the laboratory results, the treatment provider assessed the Veteran with persistent minimally elevated SGOT, and evidence of remote hepatitis A infection.  A June 1985 consultation report reflects an impression of hepatitis A infection between August 1984 and May 1985 that is mild, asymptomatic and with resolving liver function tests (LFTs).  A January 1979 lab report reflects an assessment of gonorrhea.  Upon separation, in May 1985, the Veteran reported a history of venereal disease.

Post-service medical records issued at Kaiser Permanente, and dated in March 2007, reflect an ongoing history and diagnosis of hepatitis C.  These records reflect that the Veteran was admitted to a hospital in March 2007 with complaints of presyncopal episodes manifested by symptoms of lightheadedness and dizziness. During his admission, the Veteran provided his medical history and reported that he had been informed of his hepatitis C status in the 1970s and had taken education courses on hepatitis C at Kaiser Permanente.  According to the Veteran, he consumed at least 3-4 alcoholic beverages a day.  In response to this, his physician and the resident staff stressed the importance of complete alcohol abstinence given the risk factors associated with hepatitis C.  During a March 2008 telephone consultation, the Veteran stated that he had been diagnosed with having hepatitis C in 2001.  According to the Veteran, he had a history of heavy alcohol use in the early 2000s and prior, but presently he only drank about three times a day.

The Veteran was afforded a VA examination in connection to his claim for service connection for hepatitis C in July 2008.  Upon interviewing the Veteran and reviewing his claims file, the VA examiner noted that the Veteran had a confirmed diagnosis of hepatitis C, "with all the lab work having been done at Kaiser."  The VA examiner further wrote that the Veteran began having his first diagnosis of hepatitis sometime in the 1984 to 1985 time frame, and was shown to have elevated liver enzymes in the 1980s.  Upon reviewing the service treatment records, the VA examiner noted that the Veteran donated a unit of blood in August 1984 at Fort Ord, and was implicated in the transmission of hepatitis after there was a case of hepatitis in one of the recipients of the transfusion.  The VA examiner noted that at the time, it was known that the Veteran had a remote history of hepatitis A infection.  The Veteran denied any risk factors associated with hepatitis C, to include undergoing a blood transfusion, organ transplant, or hemodialysis.  He also denied having any tattoos or piercings, as well as a history of intravenous (IV) or intranasal drug use.  In addition, the Veteran denied occupational blood exposure, and further denied engaging in high-risk sexual activity.  However, the examiner did observe notations of sexually transmitted diseases in the claims file.  Based on his discussion with, and evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having hepatitis C with a liver biopsy pending.  Notably, the examiner offered no opinion as to the etiology of the Veteran's hepatitis C.

In August 2016, a VA gastroenterologist provided a medical opinion.  The physician acknowledged that the precise etiology of hepatitis C could not be determined as the diagnostic test for hepatitis C first became available in 1989.  The examiner stated that according to the medical records, the Veteran was first diagnosis of hepatitis C was rendered in either 1999 or 2001 and such was discovered as a result of the Veteran applying for a job, the testing for which revealed hepatitis C infection.  The examiner stated that it is more likely than not that hepatitis C is not related to service.  He explained that a history of abnormal SGOT might or might not suggest chronic hepatitis and while SGOT levels were abnormal in service, they would be considered normal by today's standards.  Further, there were no liver function tests prior to service to determine a baseline.  The examiner explained that the Veteran was exposed to hepatitis A in service, but such is not associated with hepatitis C infection.  He then stated that hepatitis C is not related to a diagnosis of a sexually transmitted disease (STD).  While the prevalence of hepatitis C is higher among those with an STD, presumably due to their lifestyle, hepatitis C is not an STD and cannot be transmitted sexually.  The examiner also noted that in October 2008, the Veteran had minimal inflammation and fibrosis (which were grade 1 and stage 1).  The examiner stated that this could suggest a more recent onset of hepatitis C since a liver biopsy would be expected to show more advanced fibrosis, given the Veteran's alcohol use.  He further stated that while the Veteran reported sharing a toothbrush and razor, it was unclear when this sharing occurred.  Indeed, it is not clear if such was even during or after service.

The examiner explained that it was clear that the Veteran was infected with hepatitis A in service.  Moreover, the examiner stated that the Veteran donated blood at Fort Ord in 1984 and one of the patients that received his blood developed "hepatitis."  But the examiner stated that there was no additional information regarding the donation and subsequent development of "hepatitis" by the donee (including incubation period and the extent of liver test abnormality after transfusion).  Thus, the examiner stated that it is difficult to determine whether the Veteran had hepatitis C at that time.  The examiner noted that neither hepatitis A nor hepatitis B was excluded from the recipient of the Veteran's blood.  As such, the examiner explained that the Veteran could not be infected with hepatitis C from the blood drawn.  The examiner again emphasized that the level of SGOT was extremely mild and may even have been considered normal.  Finally, the examiner explained that the liver biopsy in 2008 showed grade 1 and stage 1 disease.  Given the Veteran's history of excessive alcohol use, it would be expected that such would result in a rapid progression of hepatitis C.  While the duration of hepatitis C cannot be determined by liver biopsy, the examiner stated that "[i]f we assume [the Veteran] indeed already had chronic hepatitis C in 1984, then by the time of the liver biopsy in 2008, he would have been infected for over 24 years, and [the biopsy] should show more fibrosis."

The Board finds this opinion, which explicitly states that it is less likely than not that hepatitis C is related to service and is supported by a thorough and cogent rationale, is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds particularly probative the gastroenterologist's statement that had the Veteran been infected with hepatitis C during service, the Veteran's 2008 liver biopsy should have shown more fibrosis, as opposed to the mild (stage 1) fibrosis shown in 2008.

An August 2009 VA treatment record notes that hepatitis C was "prob[ably] contracted during blood donations during his military service."  This bare statement, without further support or explanation, has little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Indeed, the provider offered no rationale to support that opinion.  Further, to the extent that the bare statement is probative, it is outweighed by the detailed opinion provided in August 2016 by the VA gastroenterologist, as discussed above.

The Board acknowledges the statement of the Veteran that doctors told him that there is an association between hepatitis A, which was incurred in service, and hepatitis C.  See March 2010 VA Form 9.  Lay evidence is competent when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the Veteran's report of an opinion without rationale is of less probative weight than the reasoned August 2016 opinion discussed above.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As to the statements of the Veteran and the appellant that relate hepatitis C to service, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's and appellant's statements are competent, the Board finds that the specific, reasoned August 2016 opinion of the VA gastroenterologist is of far greater probative weight than the lay statements of the Veteran and the appellant.

For the foregoing reasons, the Board finds that the most probative evidence is the August 2016 opinion of the VA gastroenterologist, who concluded that hepatitis C was not likely related to service.  Indeed, as discussed above, that evidence is far more probative that the bare statement contained in the August 2009 VA treatment record and the lay statements of the Veteran and the appellant, including those reporting contemporaneous medical opinions.  Thus, the preponderance of the evidence is against the claim for entitlement to service connection for hepatitis C.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


